Citation Nr: 1223714	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for retinopathy, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for skin cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to May 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in August 2010; he failed to appear for the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.

Although the Veteran indicated on a November 2005 VA application for pension benefits that he did not receive monthly income from the SSA, a SSA data inquiry report associated with his claims file shows that he indeed receives SSA disability monthly benefits (April 2005 onset of disability date).  A review of the record does not reveal any attempt by VA to secure the Veteran's SSA records (or notice that such records have been destroyed/are unavailable).  The law requires VA to make repeat efforts to obtain federal records until they are obtained, unless it is reasonably certain that such records do not exist or that further effort to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA a copy of their decision on the Veteran's claim for SSA disability or SSI benefits and the medical records relied upon in that decision.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board./

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

